DETAILED ACTION
This Office Action is in response to a Non-Final, filed on 10/26/2022. Claims 10-24 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The Applicant’s Claim Amendments that were received on 10/26/2022 is persuasive for correcting the following informalities:
Deleting the period after “claim 10” to correct the claim sentence structure. 

The claim objection cited in the last office action (mailed on 08/01/2022) is withdrawn.


Response to Amendments and Arguments
The previously indicated allowance of claims 15-24 from the last office action (mailed on 08/01/2022) are maintained. The following are the Examiner’s reason for allowance of independent claims 15 and 19 as indicated in the last office action:
Claim 15 has been fully considered and is persuasive in defining the method for producing a metal cable connection with a hollow riser through reverse extruding.
Claim 19 has been fully considered and is persuasive in defining the method for making a connected structure with a hollow riser through reverse extruding.

The Examiner agrees with Applicant’s submitted arguments regarding the “riser” from the 102 reference of Copper that doesn’t meet the claimed limitation structure of “and at least one hollow integrated riser including a bottom surface”.
However, Applicant's Arguments (filed 10/26/2022), with respect to independent claim 10 has been fully considered but are moot in view of new grounds of second Non-Final rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP2005129498A and Hiroshi hereinafter, cited in the 1st and 2nd Chinese Office Actions (11/24/2021 and 08/03/2022))
Regarding claim 10, Hiroshi discloses a metal cable connection (item 10 of Fig. 3 and ¶[0023-0024_0027_0029 & 0030] from the Espacenet Translation shows and indicates metal cable connection of Fig. 3 {metal cable connection assembly of Fig. 3 that is comprised of Hiroshi bus bar 10}) comprising: a first metal cable including a flat upper surface and a flat lower surface (Fig. 3 and ¶[0023-0024] from the Espacenet Translation shows and indicates first metal cable 10 {bus bar} including a flat upper surface and a flat lower surface); and at least one hollow integrated riser including a bottom surface (items 11a, 15 of Fig. 3 and ¶[0029-0030] from the Espacenet Translation shows and indicates hollow integrated riser 11a {cylindrical portion} including bottom surface 15 {welded portion}), the hollow riser extending approximately 90 degrees from one of the flat upper or flat lower surfaces (Fig. 3 and ¶[0029-0030] from the Espacenet Translation shows hollow riser 11a extending  90 degrees from the flat lower surface), the hollow riser being configured to house an end of a second metal cable (item 21a of Fig. 3 and ¶[0029-0030] from the Espacenet Translation shows and indicates hollow riser 11a being configured to house an end of second metal cable 21a {lead 21, where second metal cable 21a is metal by virtue of welding 11a to 21a}), the hollow riser and the first metal cable being made as one part, without interconnecting welds or joints (Fig. 3 and ¶[0026] from the Espacenet Translation shows and indicates hollow riser 11a and first metal cable 10 being made as one part, without interconnecting welds or joints).

Regarding claim 13, Hiroshi discloses a metal cable connection, wherein the hollow riser is located at an end of the first metal cable (Fig. 1 and ¶[0022] from the Espacenet Translation shows hollow riser 11a  at an end of first metal cable 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, as detailed in the rejection of claim 10 above, in view of Siglock.
Regarding claim 11, Hiroshi discloses a metal cable connection, wherein the first metal cable (Fig. 3 and ¶[0023-0024] from the Espacenet Translation shows and indicates first metal cable 10). 
However, Hiroshi does not disclose wherein the cable is made from commercially pure aluminum or an aluminum alloy.
Siglock disclose wherein the cable is made from commercially pure aluminum or an aluminum alloy (¶[0003_0009 & 0026] indicates where the cable {bus bar} is made from commercially pure aluminum or aluminum alloys).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cable is made from commercially pure aluminum or an aluminum alloy into the structure of Hiroshi. One would have been motivated in the metal cable connection of Hiroshi and have the cable be made from commercially pure aluminum or an aluminum alloy in order to reduce the structural material cost, as indicated by Siglock in ¶[0026], in the metal cable connection of Hiroshi.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, as detailed in the rejection of claim 10 above, in view of Sigler et al. (US 2011/0303736A1 and Sigler hereinafter).
Regarding claim 12, Hiroshi discloses a metal cable connection, wherein the first metal cable (Fig. 3 and ¶[0023-0024] from the Espacenet Translation shows and indicates first metal cable 10). 
However, Hiroshi does not disclose wherein the metal cable is made from an aluminum alloy selected from the alloys AA1370, AA8176, or AA1350 alloy.
Sigler disclose wherein the metal cable is made from AA1350 aluminum alloy (¶[0004 & 0037] indicates where the cable {bus bar} is made from AA1350 aluminum alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the metal cable is made from AA1350 aluminum alloy into the structure of Hiroshi. One would have been motivated in the metal cable connection of Hiroshi and have the metal cable is made from AA1350 aluminum alloy in order to form solid-state welded interface to the second metal cable, as indicated by Sigler in ¶[0037], in the metal cable connection of Hiroshi.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, as detailed in the rejection of claim 10 above, in view of Schwartzman et al. (US 2007/0039168A1 and Schwartzman hereinafter), as motivated by Conrad (US 4,424,619 and Conrad hereinafter).
Regarding claim 14, Hiroshi discloses a metal cable connection, wherein the second metal cable (Fig. 3 and ¶[0029-0030] from the Espacenet Translation shows and indicates second metal cable 21a). 
However, Hiroshi does not disclose wherein the cable is a stranded aluminum cable.
Schwartzman disclose wherein the cable is a stranded aluminum cable (Title and abstract indicates where the cable is a stranded aluminum cable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the cable is a stranded aluminum cable into the structure of Hiroshi. One would have been motivated in the metal cable connection of Hiroshi and have the cable be a stranded aluminum cable in order to reduce the structural material weight, indicated by Schwartzman in ¶[0004], and provide flexibility, as motivated by Conrad in the claim 1, in the metal cable connection of Hiroshi.

Allowable Subject Matter
Claims 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 15, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method for producing a metal cable connection, the method comprising…and reverse extruding a hollow riser directly from the first metal cable…, as recited in combination in independent claim 15. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 15, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 16-18 are allowed.
Regarding independent claim 19, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method of making a connected structure, the method comprising…reverse extruding a hollow riser directly from the first metal cable…, as recited in combination in independent claim 19. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 19, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 20-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847